ALLOWABILITY NOTICE
This application is being examined under AIA  first-to-file provisions.

Examiner's amendments
Examiner’s amendments to the record appear below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.
I. The application title has been amended to "Methods for Using Nucleic Acids to Store, Retrieve and Access Information Comprising a Text, Image, Video or Audio Format," consistent with and specific to the allowed claims.
II. The 7/21/2022 listing of claims is further amended as follows:
A) In claim 31, at the end of the preamble, before the "localizing..." step, amend to read as follows:
"...from information comprising a format, wherein the format is a text, image,
video or audio format, the method comprising:..." and
B) Delete claim 45.


Reasons for allowance
7/21/2022 claims 31-38, 41-44 and 46-54, as further amended above, are allowed for the reasons of record and as summarized here.  (Claims 1-30, 39-40 and 45 are canceled.)

Regarding 35 USC 103
Claims 33-38 are free of the analogous art as discussed in the 3/23/2022 action at p. 6.
Claims 31-32, 41-44 and 46-54 are free of the analogous art at least because close art, e.g. Church 2010 as cited in the now withdrawn rejection as well as art found in the search histories, either individually or in obvious combination, does not teach the recited storing information from a format that is a text, image, video or audio format using a template independent polymerase catalyzing the addition of one nucleotide to another.  While Church 2010 does disclose "[0031]  ...the polymerase-memory is used to record images or chemical time-courses..." (emphasis added), it is not clear that the Church 2010 disclosure: (i) is using the term "images" in the same context as the instantly recited "image... format"; (ii) teaches the recited use of the instantly recited "template independent polymerase" in the instantly recited context, [5] of Church 2010 not clearly teaching the instant context; or (iii) clearly teaches "Template-independent polymerases... can be used to create a... polymer... which... carries stored information" in the context of the instantly recited "representing a series of information bits corresponding to a bit stream translated from information comprising a format, wherein the format is a text, image, video or audio format."  Additionally, Applicant's 2/18/2022 remarks at p. 13-15 and 7/21/2022 remarks at p. 8 further support the withdrawal of the rejection.

Applicant's next filing
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be labeled “Comments on Statement of Reasons for Allowance.”

Drawings
The 12/12/2018 supplemental color drawings previously were accepted.

Inquiries
Information regarding the filing, management and status of patent applications which are published (available to all users) or unpublished (available to registered users) may be obtained from the Patent Center: https://patentcenter.uspto.gov. Further is available at https://www.uspto.gov/patents/apply/patent-center, and information about filing in DOCX format is available at https://www.uspto.gov/patents/docx. 
The Electronic Business Center (EBC) at 866-217-9197 (toll-free) is available for additional questions, and assistance from a Customer Service Representative is available at 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The examiner for this Office action, G. Steven Vanni, may be contacted at: 
(571) 272-3855 Tu-F 8-7 (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.
/G STEVEN VANNI/Primary Examiner, Art Unit 1631